Citation Nr: 1736645	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-16 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent prior to February 1, 2017, and in excess of 70 percent from February 1, 2017, for posttraumatic stress disorder with other specified depressive disorder (previously with major depressive disorder and cognitive disorder NOS).

2. Entitlement to an initial compensable evaluation for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2000 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 and July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board previously remanded these matters in October 2015.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in July 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Board finds that the Veteran's claims on appeal warrant further development.

Following the issuance of the RO's June 2017 supplemental statement of the case (SSOC), the Veteran submitted in a July 2017 correspondence a request for the RO to obtain his treatment records from the Denver Vet Center.  Prior to the Veteran's request, VA treatment records dating up to June 2017 have been associated with the claims file.  The Veteran stated that he was submitting his request for Vet Center treatment records in response to the June 2017 SSOC.  The SSOC stated that "we were unable to obtain your identified Vet Center records and you have not provided us with the necessary release to request these records."  The Board notes that Vet Center records are stored separately from VA treatment records.  The Veteran has now provided a release for the purpose of obtaining such records.  

Therefore on remand, all Denver Vet Center treatment records should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding treatment records from Denver Vet Center.

2. Then readjudicate the appeal.  If any benefit south remains denied, issue an SSOC to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




